Citation Nr: 1019891	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Francis Medical Center in 
July 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Central Nebraska Rehab Services 
in July 2005, August 2005, and September 2005.


REPRESENTATION

Appellant represented by:   To be determined


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1969 according to the Statement of the Case.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2006 decisions by the Lincoln, Nebraska 
Department of Veterans Affairs (VA) Medical Center (MC).  The 
issues were previously before the Board in July 2008, at 
which time they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to representation, the record references Kurt P. 
Leffler of the Veterans Advocacy Group as being the Veteran's 
representative.   However, the record does not show that the 
Veteran has submitted a VA Form 21-22, Appointment of 
Veterans Service Organization or Claimant's Representative or 
a VA Form 21-22a, Appointment of Attorney or Agent as 
Claimant's Representative as required under 38 C.F.R. § 
20.603, in order for the Board to validly recognize such 
person, the Veterans Advocacy Group, or any Veterans Service 
Organization as a representative for the Veteran.  The Board 
notes that in its July 2008 Remand, the Board requested that 
the Veteran submit a copy of the document that named Kurt P. 
Leffler of the Veterans Advocacy Group as his representative.  
Such letter was copied and forwarded to the Veterans Advocacy 
Group.  However, to date, neither the Veteran nor the 
Veterans Advocacy Group has responded to the letter.  The 
Board also requested that VA forward any information that 
could document Mr. Leffler as the Veteran's representative.  
However, in reviewing the record, in January 2009, a VA 
employee indicated that the claims file which may have the 
requested information could not be sent because the Veteran 
had a claim pending at the Lincoln Regional Office.    
In light of this, the Board finds that another attempt should 
be made to verify the Veteran's representation, particularly 
with regard to documentation that may be found in any claims 
file in VA's possession pertaining to the Veteran. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. § 3.159, and 
Quartuccio.  

The Veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at St. Francis Medical Center in July 2005 
and at Central Nebraska Rehab Services from July 2005 to 
September 2005.  VA treatment records reflect that around 
April 2004, the Veteran underwent a total left knee 
replacement at the Omaha, Nebraska VA Medical Center.  A July 
2005 hospital discharge summary shows that two months prior 
to his July 2005 surgery at St. Francis Medical Center, the 
Veteran presented to his physician at St. Francis Medical 
Center with an infected left total knee, which was 
subsequently treated with irrigation, debridement, removal of 
prosthesis, and placement of antibiotic impregnated 
methylmethacrylate spacer.  Thereafter, on July 20, 2005, the 
Veteran again presented to St. Francis Medical Center for 
revision of his left total knee replacement.   He remained 
hospitalized at such facility until July 25, 2005 and 
underwent subsequent physical therapy at Central Nebraska 
Rehab Services from July 2005 to September 2005.

The record reflects that the VA denied the Veteran's medical 
expense claims on the basis that the episodes of care were 
not emergent and not preauthorized by VA.  The Board 
acknowledges that the record contains two Unauthorized Claim 
Forms 509 (NWI Non-VA Care) dated September 23, 2008, in 
which the examiner indicated that the Veteran chose to have 
his knee hardware removed and eventually replaced outside of 
the VA although VA care was available.  However, the examiner 
failed to provide specific opinions as to whether the 
Veteran's July 2005 treatment at St. Francis Medical Center 
and his subsequent physical therapy treatment at Central 
Nebraska Rehab services in July 2005, August 2005, and 
September 2005 was "rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health," whether VA or other Federal facilities "were not 
feasibly available, and whether the Veteran could have been 
safely transferred to a VA or other Federal facility."  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2009).

Therefore, the Board finds that the claims must be remanded 
for opinions in this regard.  Such information is necessary 
in order to properly adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should search any original 
records available for a copy of a 
document naming a lawyer of the Veterans' 
Advocacy Group as the Veteran's 
representative.  If such document is not 
found, contact the Veteran and inform him 
of the need to provide appropriate forms 
for selecting his representative.

2.   Obtain specific information 
regarding the geographic accessibility of 
the nearest VA medical facility to the 
St. Francis Medical Center in Grand 
Island, Nebraska and the Central Nebraska 
Rehab Services in Grand Island, Nebraska 
and associate that information with the 
claims folder.  In particular, ascertain 
the distance (mileage) between the 
nearest VA facility and St. Francis 
Medical Center and Central Nebraska Rehab 
Services.

3.   After completing the above 
development, the veteran's medical 
expense file, including any evidence 
developed above must be referred to the 
appropriate VA physician for the 
production of an opinion as to whether or 
not the Veteran's treatment at St. 
Francis Medical Center and Central 
Nebraska Rehab Services was rendered in a 
medical emergency and whether such 
emergency, if present, existed through 
the entire period of treatment at those 
facilities.

The physician should also provide an 
opinion as to whether or not a VA or 
other federal facility was feasibly 
available and whether an attempt to use 
them beforehand would not have been 
considered reasonable by a prudent 
layperson.  Specifically, the physician 
should comment on whether the nearest VA 
facility was capable of providing the 
specific type of care required by the 
Veteran during his July 2005 treatment at 
St. Francis Medical Center and during his 
July 2005 to September 2005 treatment at 
Central Nebraska Rehab Services, and 
whether the Veteran could have safely 
been transferred from St. Francis Medical 
Center to such VA facility on July 20, 
2005.

The physician should be requested to 
indicate whether the Veteran's treatment 
at St. Francis Medical Center and Central 
Nebraska Rehab Services was of a medical 
emergency of such nature that a prudent 
layperson would have reasonably expected 
that delay would have been hazardous to 
life or health.

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the Veteran's 
hospitalization at St. Francis Medical 
Center for replacement of a left total 
knee arthroplasty and physical therapy at 
Central Nebraska Rehab Services. The 
rationale for any opinion expressed 
should be set forth.

5.  Following completion of the above, 
the Lincoln, Nebraska VAMC should review 
the evidence and determine whether the 
Veteran's claims may be granted.  If not, 
he should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


